[exhibit103guaranty001.jpg]
[Execution] GUARANTY dated as of September 17, 2018 among PLANPRESCRIBER, INC.
and THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME, and ROYAL BANK OF
CANADA, as Administrative Agent and Collateral Agent 5347156.7



--------------------------------------------------------------------------------



 
[exhibit103guaranty002.jpg]
TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
..........................................................................................................
1 Section 1.01 Credit Agreement Definitions.
............................................................. 1 Section 1.02
Other Defined Terms
........................................................................... 1
ARTICLE II
GUARANTEE..........................................................................................................
2 Section 2.01 Guarantee.
............................................................................................
2 Section 2.02 Guarantee of Payment.
......................................................................... 2
Section 2.03 No Limitations.
....................................................................................
3 Section 2.04 Reinstatement.
......................................................................................
4 Section 2.05 Agreement To Pay; Subrogation.
......................................................... 5 Section 2.06
Information.
.........................................................................................
5 ARTICLE III INDEMNITY, SUBROGATION AND SUBORDINATION
................................ 5 ARTICLE IV MISCELLANEOUS
...............................................................................................
6 Section 4.01 Notices.
................................................................................................
6 Section 4.02 Waivers; Amendment.
......................................................................... 6
Section 4.03 Administrative Agent’s and Collateral Agent’s Fees and Expenses;
Indemnification.
.................................................................. 6 Section
4.04 Successors and
Assigns........................................................................
8 Section 4.05 Survival of Agreement.
........................................................................ 8
Section 4.06 Counterparts; Effectiveness; Several Agreement.
............................... 9 Section 4.07 Severability.
.........................................................................................
9 Section 4.08 GOVERNING LAW, ETC.
................................................................. 9 Section 4.09
WAIVER OF RIGHT TO TRIAL BY JURY.................................... 10 Section
4.10 Headings.
...........................................................................................
10 Section 4.11 Obligations Absolute.
........................................................................ 11
Section 4.12 Termination or Release
...................................................................... 11
Section 4.13 Additional Subsidiaries.
..................................................................... 11 Section
4.14 Recourse; Limited Obligations.
......................................................... 11 5347156.7



--------------------------------------------------------------------------------



 
[exhibit103guaranty003.jpg]
EXHIBITS Exhibit I Form of Guaranty Supplement 5347156.7



--------------------------------------------------------------------------------



 
[exhibit103guaranty004.jpg]
This GUARANTY, dated as of September 17, 2018 (this “Guaranty"), is among
PLANPRESCRIBER, INC., a Delaware corporation (“PlanPrescriber”), and the other
Guarantors from time to time party hereto and ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Secured Parties (as defined
below). Reference is made to the Credit Agreement, dated as of the date hereof
(as amended, restated, amended and restated, supplemented and/or otherwise
modified from time to time, the “Credit Agreement”), among eHealth, Inc., a
Delaware corporation (“eHealth”), eHealthInsurance Services, Inc., a Delaware
corporation (“eHealthInsurance”), Wealth, Health and Life Advisors, LLC, a Texas
limited liability company (“GoMedigap” and, together with eHealth,
eHealthInsurance and any other Person that may become a borrower party to the
Credit Agreement, individually and collectively, the “Borrower”), the
Guarantors, the Lenders party thereto, Royal Bank of Canada, as Administrative
Agent and Collateral Agent, and others. The Lenders have agreed to extend credit
to the Borrower subject to the terms and conditions set forth in the Credit
Agreement, and the Issuers have agreed to issue Letters of Credit for the
account of the Borrower or a Subsidiary of the Borrower on the terms and
conditions set forth therein. The obligations of the Lenders to extend such
credit, and the obligation of the Issuers to issue Letters of Credit, are, in
each case, conditioned upon, among other things, the execution and delivery of
this Guaranty by each Guarantor (as defined below). The Guarantors are
affiliates of one another, will derive substantial direct and indirect benefits
from (i) the extensions of credit to the Borrower pursuant to the Credit
Agreement and (ii) the issuance of Letters of Credit by the Issuers for the
account of the Borrower and, in accordance with the Credit Agreement, the
Guarantors are willing to execute and deliver this Guaranty in order to induce
the Lenders to extend such credit and the Issuers to issue such Letters of
Credit. Accordingly, the parties hereto agree as follows: ARTICLE I Definitions
Section 1.01 Credit Agreement Definitions. (a) Capitalized terms used in this
Guaranty, including the preamble and introductory paragraphs hereto, and not
otherwise defined herein have the meanings specified in the Credit Agreement.
(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Guaranty. Section 1.02 Other Defined Terms. As used in this
Guaranty, the following terms have the meanings specified below: “Accommodation
Payment” has the meaning assigned to such term in Article III hereof. “Allocable
Amount” has the meaning assigned to such term in Article III hereof. 5347156.7



--------------------------------------------------------------------------------



 
[exhibit103guaranty005.jpg]
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Guaranty. “Discharge of Obligations” means the time at which
all Obligations (other than (i) contingent indemnification and reimbursement
obligations as to which no claim has been asserted by the Person entitled
thereto, (ii) Obligations under Secured Hedge Agreements as to which
arrangements satisfactory to the applicable Hedge Bank shall have been made, and
(iii) Cash Management Obligations as to which arrangements satisfactory to the
applicable Cash Management Bank shall have been made) have been paid in full in
cash, all Letters of Credit have expired or been terminated (other than Letters
of Credit for which other arrangements reasonably satisfactory to the
Administrative Agent and each applicable Issuer have been made) and all
Commitments have been terminated. “Guaranteed Obligations” means the
“Obligations” as defined in the Credit Agreement. “Guarantors” means,
collectively, PlanPrescriber and any other Person that becomes a party to this
Guaranty after the Effective Date pursuant to Section 4.13 hereof. “Guaranty
Supplement” means an instrument substantially in the form of Exhibit I hereto.
“Secured Parties” has the meaning provided in the Credit Agreement. “UFCA” has
the meaning assigned to such term in Article III hereof. “UFTA” has the meaning
assigned to such term in Article III hereof. ARTICLE II Guarantee Section 2.01
Guarantee. Each Guarantor irrevocably, absolutely and unconditionally
guarantees, jointly with the other Guarantors and severally, as a primary
obligor and not merely as a surety, the due and punctual payment and performance
of the Guaranteed Obligations, in each case, whether such Guaranteed Obligations
are now existing or hereafter incurred under, arising out of or in connection
with any Loan Document, Secured Hedge Agreements or Cash Management Services,
and whether at maturity, by acceleration or otherwise. Each of the Guarantors
further agrees that the Guaranteed Obligations may be extended, increased or
renewed, amended or modified, in whole or in part, without notice to, or further
assent from, such Guarantor and that such Guarantor will remain bound upon its
guarantee hereunder notwithstanding any such extension, increase, renewal,
amendment or modification of any Guaranteed Obligation. Each of the Guarantors
waives promptness, presentment to, demand of payment from, and protest to, any
Guarantor or any other Loan Party of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. Section 2.02 Guarantee of Payment. 5347156.7 2



--------------------------------------------------------------------------------



 
[exhibit103guaranty006.jpg]
Each of the Guarantors further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding under any Debtor Relief Law shall have stayed the accrual of
collection of any of the Guaranteed Obligations or operated as a discharge
thereof) and not of collection, and waives any right to require that any resort
be had by the Administrative Agent or any other Secured Party to any Collateral
or other security held for the payment of any of the Guaranteed Obligations, or
to any balance of any deposit account or credit on the books of the
Administrative Agent or any other Secured Party in favor of any other Guarantor
or any other Person. The obligations of each Guarantor hereunder are independent
of the obligations of any other Guarantor or the Borrower, and a separate action
or actions may be brought and prosecuted against each Guarantor whether or not
action is brought against any other Guarantor or the Borrower and whether or not
any other Guarantor or the Borrower be joined in any such action or actions. Any
payment required to be made by a Guarantor hereunder may be required by the
Administrative Agent or any other Secured Party on any number of occasions.
Section 2.03 No Limitations. (a) Except for termination of this Guaranty as
expressly provided in Section 4.12 hereof (but without prejudice to Section 2.04
hereof), to the fullest extent permitted by applicable Law, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations, any impossibility in the performance of any of the Guaranteed
Obligations, or otherwise. Without limiting the generality of the foregoing, to
the fullest extent permitted by applicable Law and except for termination of
this Guaranty in accordance with the terms of Section 4.12 hereof (but without
prejudice to Section 2.04 hereof), the obligations of each Guarantor hereunder
shall not be discharged, impaired or otherwise affected by (i) the failure of
the Administrative Agent, any other Secured Party or any other Person to assert
any claim or demand or to enforce any right or remedy under the provisions of
any Loan Document or otherwise; (ii) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of, any Loan
Document or any other agreement, including with respect to any other Guarantor
under this Guaranty; (iii) the release of, or any impairment of any security
held by the Collateral Agent or any other Secured Party for the Guaranteed
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations; (v) the failure to perfect any
security interest in, or the release of, any of the Collateral held by or on
behalf of the Collateral Agent or any other Secured Party; (vi) any change in
the corporate existence, structure or ownership of any Loan Party, the lack of
legal existence of the Borrower or any other Guarantor or legal obligation to
discharge any of the Guaranteed Obligations by the Borrower or any other
Guarantor for any reason whatsoever, including, without limitation, in any
insolvency, bankruptcy or reorganization of any Loan Party; (vii) the existence
of any claim, set-off or other rights that any Guarantor may have at any time
against the Borrower, the Administrative Agent, any other Secured Party or any
other Person, whether in connection with the Credit Agreement, the other Loan
Documents or any unrelated transaction; (viii) this Guaranty having been
determined (on whatsoever grounds) to be invalid, non-binding or unenforceable
against any other Guarantor ab initio or at any time after the Effective Date or
(ix) any other circumstance (including statute of 5347156.7 3



--------------------------------------------------------------------------------



 
[exhibit103guaranty007.jpg]
limitations), any act or omission that may in any manner or to any extent vary
the risk of any Guarantor or otherwise operate as a defense to, or discharge of,
the Borrower, any Guarantor or any other guarantor or surety as a matter of law
or equity (in each case, other than the Discharge of Obligations). Until the
termination of this Guaranty in accordance with the terms of Section 4.12 hereof
(but without prejudice to Section 2.04 hereof), each Guarantor expressly
authorizes the applicable Secured Parties to take and hold Collateral for the
payment and performance of the Guaranteed Obligations, to exchange, waive or
release any or all such Collateral (with or without consideration), to enforce
or apply such Collateral and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Guaranteed Obligations all
without affecting the obligations of any Guarantor hereunder. Anything contained
in this Guaranty to the contrary notwithstanding, the obligations of each
Guarantor under this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render its obligations under this Guaranty
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code of the United States or any comparable provisions of any
similar federal or state law. (b) To the fullest extent permitted by applicable
Law and except for termination of this Guaranty in accordance with the terms of
Section 4.12 hereof (but without prejudice to Section 2.04 hereof), each
Guarantor waives any defense based on or arising out of any defense of the
Borrower or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Guarantor, other than the
Discharge of Obligations. The Administrative Agent and the other Secured Parties
may in accordance with the terms of the Collateral Documents, at their election,
foreclose on any Collateral held by one or more of them by one or more judicial
or nonjudicial sales, accept an assignment of any such Collateral in lieu of
foreclosure, compromise or adjust any part of the Guaranteed Obligations, make
any other accommodation with the Borrower or any other Guarantor or exercise any
other right or remedy available to them against any Guarantor, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Discharge of Obligations has occurred. To the fullest extent
permitted by applicable Law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
Law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against the Borrower or any other
Guarantor, as the case may be, or any Collateral. To the fullest extent
permitted by applicable Law, each Guarantor waives any and all suretyship
defenses. Section 2.04 Reinstatement. Notwithstanding anything to the contrary
contained in this Guaranty, each of the Guarantors agrees that (a) its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization (or any analogous proceeding
in any jurisdiction) of the Borrower or any other Guarantor or otherwise and (b)
the provisions of this Section 2.04 shall survive the termination of this
Guaranty. 5347156.7 4



--------------------------------------------------------------------------------



 
[exhibit103guaranty008.jpg]
Section 2.05 Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Guarantor to pay any Guaranteed
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Guaranteed Obligation. Upon payment by any Guarantor of any sums to
the Administrative Agent as provided above, all rights of such Guarantor against
the Borrower or any other Guarantor arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subject to Article III hereof. Section 2.06 Information. Each
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrower’s and each other Guarantor’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.
ARTICLE III Indemnity, Subrogation and Subordination Upon payment by any
Guarantor of any Guaranteed Obligations, all rights of such Guarantor against
the Borrower or any other Guarantor arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to, and be postponed
until, the Discharge of Obligations. If any amount shall be paid to the Borrower
or any other Guarantor in violation of the foregoing restrictions on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of the Borrower or any other Guarantor, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement and the other Loan Documents. Subject to the
foregoing, to the extent that any Guarantor shall, under this Guaranty or the
Credit Agreement as a joint and several obligor, repay any of the Guaranteed
Obligations constituting Loans or other advances made to or Reimbursement
Obligations owed by another Loan Party under the Credit Agreement (an
“Accommodation Payment”), then the Guarantor making such Accommodation Payment
shall be entitled to contribution and indemnification from, and be reimbursed
by, each of the other Guarantors in an amount equal to a fraction of such
Accommodation Payment, the numerator of which fraction is such other Guarantor’s
Allocable Amount and the denominator of which is the sum of the Allocable
Amounts of all of the Guarantors; provided that such rights of contribution
5347156.7 5



--------------------------------------------------------------------------------



 
[exhibit103guaranty009.jpg]
and indemnification shall be subordinated to the Discharge of Obligations. As of
any date of determination, the “Allocable Amount” of each Guarantor shall be
equal to the maximum amount of liability for Accommodation Payments which could
be asserted against such Guarantor hereunder and under the Credit Agreement
without (a) rendering such Guarantor “insolvent” within the meaning of Section
101 (31) of the Bankruptcy Code of the United States, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Guarantor with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code of
the United States, Section 4 of the UFTA, or Section 5 of the UFCA, or (c)
leaving such Guarantor unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code of the United States or Section 4
of the UFTA, or Section 5 of the UFCA. ARTICLE IV Miscellaneous Section 4.01
Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 12.8
of the Credit Agreement. All communications and notice hereunder to a Guarantor
shall be given in care of Holdings. Section 4.02 Waivers; Amendment. (a) No
failure by any Secured Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 4.02, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether any Loan Party may have had notice or
knowledge of such Default or Event of Default at the time. (b) Neither this
Guaranty nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 12.1 of the Credit Agreement. Section 4.03
Administrative Agent’s and Collateral Agent’s Fees and Expenses;
Indemnification. 5347156.7 6



--------------------------------------------------------------------------------



 
[exhibit103guaranty010.jpg]
(a) Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent and the Collateral Agent for its fees and
expenses incurred hereunder as and to the extent provided in Section 12.3 of the
Credit Agreement; provided that each reference therein to the “Borrower” shall
be deemed to be a reference to “each Guarantor”. (b) Without limitation of its
indemnification obligations under the other Loan Documents, each Guarantor
jointly and severally agrees to indemnify the Administrative Agent, the
Collateral Agent and the other Indemnitees (as defined in Section 12.4 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
liabilities, losses, damages, claims, and reasonable, documented and invoiced
out-of-pocket fees and expenses (including Attorney Costs) of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted against
any such Indemnitee in any way relating to or arising out of or in connection
with (but limited, in the case of Attorney Costs, to the reasonable, documented
and invoiced out-of-pocket fees, disbursements and other charges of counsel to
the Administrative Agent, one counsel to all Indemnitees taken as a whole and,
if necessary, one local counsel for all Indemnitees taken as a whole in each
appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions), and solely in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower and thereafter retains its own counsel, one additional counsel for each
group of affected Indemnitees similarly situated taken as a whole) (i) the
execution, delivery, enforcement, performance or administration of this Guaranty
or any other agreement, letter or instrument delivered in connection with the
transactions contemplated hereby or the consummation of the transactions
contemplated hereby, (ii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by a
Guarantor, or any Environmental Liabilities, in each case arising out of the
activities or operations of any Guarantor, or, (iii) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, losses, damages,
claims, costs, expenses or disbursements resulted from (A) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any Related Indemnified
Person or (B) any dispute solely between or among Indemnitees other than any
claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under the Facility
(excluding their role as a Lender) and other than any claims arising out of any
act or omission of the Borrower or any of its Affiliates. To the extent that the
undertakings to indemnify and hold harmless set forth in this Section 4.03(b)
may be unenforceable in whole or in part because they are violative of any
applicable law or public policy, each Guarantor shall contribute the maximum
portion that such Guarantor is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Guaranty, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Guaranty or arising out of its activities in connection
herewith (whether before or after the Effective Date) (other than, in the case
of any Guarantor, in respect of any such damages 5347156.7 7



--------------------------------------------------------------------------------



 
[exhibit103guaranty011.jpg]
incurred or paid by an Indemnitee to a third party). In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 4.03(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Guarantor, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 4.03(b) shall be
paid within three (3) Business Days after written demand thereof from the
Administrative Agent or the Indemnitee entitled thereto. The agreements in this
Section 4.03(b) shall survive the resignation of the Administrative Agent, the
Collateral Agent, or any Issuer, the replacement of any Lender and the Discharge
of the Obligations. This Section 4.03(b) shall not apply to Taxes, or amounts
excluded from the definition of Taxes pursuant to clauses (i) through (vii) of
the first sentence of Section 3.1(a) of the Credit Agreement, that are imposed
with respect to payments to or for account of any Agent or any Lender under any
Loan Document, which shall be governed by Section 3.1 of the Credit Agreement.
This Section 4.03(b) also shall not apply to Other Taxes or to taxes covered by
Section 3.4 of the Credit Agreement. (c) Any such amounts payable as provided
hereunder shall be additional Guaranteed Obligations guaranteed hereby and
secured by the Collateral Documents. The provisions of this Section 4.03 shall
remain operative and in full force and effect regardless of the termination of
this Guaranty, any other Loan Document or any Secured Hedge Agreement or any
Cash Management Services agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Guaranteed Obligations, the
invalidity or unenforceability of any term or provision of this Guaranty or any
other Loan Document, any resignation of the Administrative Agent or Collateral
Agent or any document governing any of the Obligations arising under any Secured
Hedge Agreements or any Cash Management Obligations, or any investigation made
by or on behalf of the Administrative Agent or any other Secured Party. All
amounts due under this Section 4.03 shall be payable within three (3) Business
Days following receipt by the Guarantors and the Borrower from the
Administrative Agent of written demand therefor. Section 4.04 Successors and
Assigns. Whenever in this Guaranty any of the parties hereto is referred to,
such reference shall be deemed to include the permitted successors and assigns
of such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or any Secured Party that are contained in this Guaranty shall bind
and inure to the benefit of their respective permitted successors and assigns.
Except as provided in Section 12.2 of the Credit Agreement, no Guarantor may
assign any of its rights or obligations hereunder without the written consent of
the Administrative Agent. Section 4.05 Survival of Agreement. All covenants,
agreements, indemnities, representations and warranties made by the Guarantors
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Guaranty or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the 5347156.7 8



--------------------------------------------------------------------------------



 
[exhibit103guaranty012.jpg]
Loan Documents and the making of any Loans and the issuance of any Letters of
Credit, regardless of any investigation made by any Secured Party or on its
behalf and notwithstanding that any Secured Party may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended under the Credit Agreement or any
other Loan Document, and shall continue in full force and effect until this
Guaranty is terminated as provided in Section 4.12 hereof. Section 4.06
Counterparts; Effectiveness; Several Agreement. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guaranty shall become effective when it
shall have been executed by the Guarantors, the Administrative Agent and the
Collateral Agent and thereafter shall be binding upon and inure to the benefit
of each Guarantor, the Administrative Agent, the Collateral Agent, the other
Secured Parties and their respective permitted successors and assigns, subject
to Section 4.04 hereof. Delivery of an executed counterpart of a signature page
of this Guaranty by telecopy or other electronic imaging means (including in
.pdf format via electronic mail) shall be effective as delivery of a manually
executed counterpart of this Guaranty. This Guaranty shall be construed as a
separate agreement with respect to each Guarantor and may be amended, restated,
modified, supplemented, waived or released with respect to any Guarantor without
the approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder. Section 4.07 Severability. If any provision of this
Guaranty is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Section 4.08 GOVERNING
LAW, ETC. (a) THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS GUARANTY AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
(WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT INCLUDING
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). (b) THE GUARANTORS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT EACH IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE 5347156.7 9



--------------------------------------------------------------------------------



 
[exhibit103guaranty013.jpg]
COURTS OF THE STATE OF NEW YORK OR FEDERAL COURTS OF THE UNITED STATES OF
AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. EACH PARTY HERETO
AGREES THAT THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION SOLELY
IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS GUARANTY OR THE
ENFORCEMENT OF ANY JUDGMENT. (c) EACH OF THE GUARANTORS, THE ADMINISTRATIVE
AGENT AND THE COLLATERAL AGENT EACH IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT. Section 4.09 WAIVER
OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Section 4.10
Headings. 5347156.7 10



--------------------------------------------------------------------------------



 
[exhibit103guaranty014.jpg]
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guaranty and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Guaranty. Section 4.11 Obligations Absolute. All rights of the Collateral
Agent, the Administrative Agent and the other Secured Parties hereunder and all
obligations of each Guarantor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of the Credit
Agreement, any other Loan Document, any agreement with respect to any of the
Guaranteed Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document, or any other agreement or instrument, (c)
any release or amendment or waiver of or consent under or departure from any
guarantee guaranteeing all or any of the Guaranteed Obligations or (d) subject
only to termination of this Guaranty in accordance with the terms of Section
4.12 hereof, but without prejudice to reinstatement rights under Section 2.04
hereof, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Guarantor in respect of the Guaranteed
Obligations or this Guaranty. Section 4.12 Termination or Release. This Guaranty
and the Guarantees made herein shall terminate with respect to all Guaranteed
Obligations upon the Discharge of Obligations. Section 4.13 Additional
Subsidiaries. Pursuant to Section 8.10 of the Credit Agreement, certain
Subsidiaries of the Loan Parties that are Wholly-Owned Subsidiaries that are
Material Domestic Subsidiaries and not Excluded Subsidiaries and that were not
in existence on the date of the Credit Agreement are required to enter in this
Guaranty as Guarantors upon becoming Wholly-Owned Subsidiaries that are Material
Domestic Subsidiaries. Upon execution and delivery by the Administrative Agent
and a Wholly-Owned Subsidiary that is a Material Domestic Subsidiary of a
Guaranty Supplement, such Subsidiary shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Guaranty. Section 4.14 Recourse; Limited
Obligations. This Guaranty is made with full recourse to each Guarantor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Guarantor contained herein, in the Credit
Agreement and the other Loan Documents and otherwise in writing in connection
herewith or therewith. It is the desire and intent of each Guarantor and each
applicable Secured Party that this Guaranty shall be enforced against each
Guarantor to the fullest extent permissible under applicable Law applied in each
jurisdiction in which enforcement is sought. [Signature Pages Follow] 5347156.7
11



--------------------------------------------------------------------------------



 
[exhibit103guaranty015.jpg]




--------------------------------------------------------------------------------



 
[exhibit103guaranty016.jpg]




--------------------------------------------------------------------------------



 
[exhibit103guaranty017.jpg]
EXHIBIT I TO GUARANTY FORM OF GUARANTY SUPPLEMENT SUPPLEMENT NO. __ dated as of
________ __, 20__ , to the Guaranty dated as of September 17, 2018, among
PLANPRESCRIBER, INC., a Delaware corporation (“PlanPrescriber”), the other
Guarantors party thereto from time to time and ROYAL BANK OF CANADA, as
Administrative Agent and Collateral Agent for the Secured Parties (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Guaranty”). A. Reference is made to the Credit Agreement, dated as
of September 17, 2018 (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Credit Agreement”), among
eHealth, Inc., a Delaware corporation, eHealth Insurance Services, Inc., a
Delaware corporation (“eHealthInsurance”), Wealth, Health and Life Advisors,
LLC, a Texas limited liability company (“GoMedigap” and, together with eHealth,
eHealthInsurance and any other Person that may become a Borrower party to the
Credit Agreement referred to below, individually and collectively, the
“Borrower”), the Guarantors, the lenders party thereto, Royal Bank of Canada.,
as Administrative Agent and Collateral Agent, and others. B. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement and the Guaranty, as applicable. C. The
Guarantors have entered into the Guaranty in order to induce (x) the Lenders to
make Loans and (y) the Issuers to issue Letters of Credit. Section 4.13 of the
Guaranty provides that additional Subsidiaries of the Guarantors may become
Guarantors under the Guaranty by execution and delivery of an instrument in the
form of this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty as consideration for Loans
previously made. Accordingly, the Administrative Agent and the New Subsidiary
agree as follows: Section 1. In accordance with Section 4.13 of the Guaranty,
the New Subsidiary by its signature below becomes a Guarantor under the Guaranty
with the same force and effect as if originally named therein as a Guarantor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Guaranty applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof, provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all respects as of such earlier
date. Each reference to a “Guarantor” in the Guaranty shall be deemed to include
the New Subsidiary as if originally named therein as a Guarantor. The Guaranty
is hereby incorporated herein by reference. Section 2. The New Subsidiary
represents and warrants to the Administrative Agent and the other Secured
Parties that this Supplement has been duly authorized, executed and delivered
5347156.7



--------------------------------------------------------------------------------



 
[exhibit103guaranty018.jpg]
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity. Section 3.
This Supplement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Supplement
shall become effective when the Administrative Agent shall have received a
counterpart of this Supplement that bears the signature of the New Subsidiary
and the Administrative Agent has executed a counterpart hereof. Delivery of an
executed counterpart of a signature page of this Supplement by telecopy or other
electronic imaging means (including in .pdf format via electronic mail) shall be
effective as delivery of a manually executed counterpart of this Supplement.
Section 4. The Guaranty shall remain in full force and effect. Section 5. (a)
THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW). (b) EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK OR FEDERAL COURTS OF THE
UNITED STATES OF AMERICA SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SUPPLEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER THIS
SUPPLEMENT OR THE ENFORCEMENT OF ANY JUDGMENT. (c) EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION 5347156.7



--------------------------------------------------------------------------------



 
[exhibit103guaranty019.jpg]
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS SUPPLEMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT. (d) WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SUPPLEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS SUPPLEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. Section 6. If any provision of this Supplement
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Supplement shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Section 7. All
communications and notices hereunder shall be in writing and given as provided
in Section 4.01 of the Guaranty. Section 8. The New Subsidiary agrees to
reimburse the Administrative Agent for its reasonable out-of-pocket expenses in
connection with this Supplement, as and to the extent, provided in Section
4.03(a) of the Guaranty. 5347156.7



--------------------------------------------------------------------------------



 
[exhibit103guaranty020.jpg]
IN WITNESS WHEREOF, the New Subsidiary, the Administrative Agent and the
Collateral Agent have duly executed this Supplement to the Guaranty as of the
day and year first above written. [NAME OF NEW SUBSIDIARY] By: Name: Title:
ROYAL BANK OF CANADA, as Administrative Agent and Collateral Agent By: Name:
Title: 5347156.7



--------------------------------------------------------------------------------



 